Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In [0025], in each of lines 2, 4, 5, and 8, delete all instances of "ferule" and replace them with "ferrules".

In [0068], line 4, delete "instated" and replace it with "instead".





Allowable Subject Matter
Claims 1-10 are allowed.
A statement of reasons for allowance follows.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
	Several references which are considered to be pertinent to the subject matter of this application are cited on the attached 892 form.  JP 2018-124307 A and US 2012/0328244 A1 are regarded as the closest of those references, but they do not disclose or suggest an optical connector which includes all the components required by claim 1 arranged in the particular manner recited.

Conclusion
	Applicant is advised that the title of the application has been changed to "Optical Connector for Connecting Multicore Optical Fiber to Single Core Optical Fibers Using Intermediate Optical Waveguide Array".

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael Stahl/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        
April 21, 2021